Title: Matthew Ridley to the American Commissioners, 29 September 1778: résumé
From: Ridley, Matthew
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paris, September 29, 1778: A number of years ago, in London, I came upon a manuscript book of the commissioners of the English navy. It contains accurate descriptions of the ships and their equipment then in commission as well as calculations for their repair and the duties of their officers. Conceiving this intelligence might be of use to those in the United States navy, I send it to you to present to Congress. I possess property in Maryland and consequently hope the navy of the United States will flourish.>
